Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-9, 11-21 are pending and subsequently allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants arguments (filed on 6/1/22), primarily as set forth on page 2, are considered persuasive and such limitations in combination, are not shown or rendered obvious by the prior art of record.  More specifically, applicant submits that: “Second, the bolded passage implies that the “emitter 25 on the person of occupant”, col 8, lines 19-22, need not “[stay] at the position for a second predetermined duration after the user signal is output” as claimed, but rather may depart with the occupant without the occupant presenting a response. The emitter is at best needed only for detection which occurs prior to notification. In other words, the algorithm moves on to the same step 108 after detection regardless of the position of the emitter after the user signal is output and regardless of the duration of the emitter’s presence in a particular position after the user signal is output,” and further argues that: “The paragraphs of HANZEL preceding the citation also teach that once the occupant is detected the algorithm merely moves onto notifying the occupant of having been detected and activating the occupant response sensors col. 8, lines 22-27, and are silent about any the continued presence or absence of the emitter. The paragraphs following the citation relied on by the Office Action (HANZEL col. 8, lines 25-34) are also silent about any continued presence or absence of the emitter. In other words, once the presence of the emitter is detected the algorithm steps do not rely on “the mobile identification transmitter further [staying] at the position for a second predetermined duration after the user signal is output.”  (Emphasis added by applicant).  These arguments are found persuasive and thus the rejections of record have been obviated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
July 29, 2022